KURT B. WENTZ                                    ^DIN
                                              . _                            1 ST COURT OF APPEALS
                                    Attorney at Law                            Houston, texas
                          5629 Cypress Creek Parkway Suite 115
                                   Houston, Texas 77069                        JUL 2 2 2015
                                      (281)587-0088                         Christopher Ai prine
                                                                           CLERK.   VJF
July 20, 2015




Mr. Christopher Prine, Clerk
1st Court of Appeals
301 Fannin
Houston, TX 77002

Re:    Appellate Court No. 01-13-01004-CR
       Trial Court No. 1363644
       Style: Brian Victorian v. The State of Texas

Dear Mr. Prine:


In compliance with Tex. R. App. P. 48.4 enclosed please find a copy of my letter to Mr.
Victorian with Return Receipt attached advising him of the Court's opinion in his case,
my decision not to file a petition for discretionary review on his behalf and advising him
of his right to file such a pleading on his own behalf.

Should you have any questions regarding this matter, please do not hesitate to contact me.

Very truly yours,




KurtB. Wentz


Enclosure: Letter to Mr. Victorian with CMRRR
                                                                                                                                                             to



                                                                                                                                                c« 5         D
                                                                                                                                                Bs &
                                                                    RTB.WENTZ                                                                   i2 .S-l               •
BEAUMONT TX 77705
                                                                                                                                                =a § D                ru
                                                                    Attorney at Law                                                                 CC   o            ru
                                                                                                                                                .•6" £' t>            in

                                                       0051         5S Creek Parkway Sui                                                        o 3 S
                                                                                                                                                -coo
                                                                                                                                                a. ir o               tO
                                                                    uston, Texas 77069                                                                                r^
                         TO.oir                                                                                                                 • ••                  _D
                                                                     (281) 587-0088                                                                                   m


                                                                                                                                                                      Q
                         hi/A • _                                                                                                           2
                                                                                                                                                                   •
                                                                                                                                                 _.. "D
                         ISTOf                         07/08/2015                                                                          |2" 2 -8
                                                                                                                                           I— j.
                                                                                                                                                 5 S               a
                                                                                                                                            5 ~
                         ISOL"™ !_:..'_                                                                                                    £ O If
                                                                                                                                           S^DD
                                                                                                                                           
      It saddens me to report that the 1st Court of Appeals has affirri                      Hit) 0)
                                                                                           , ES E
                                                                                                                                          *t
      With the Court's decision my representation of you on direct \                        £SS ssg
                                                                                                © o> •*=                                  ? V3
                                                                                                                                                                  03
                                                                                                                                                                  .Q
                                                                                                                                                                          ~
                                                                                                                                                                          C
                                                                                                          Sen                                                     M
                                                                                                          13 js"*"                 * Vi
      I have reviewed your case and the Court's opinion for the pur]                                      *• 3 o
                                                                                                                                                                     I
      discretionary review. However, after having done so I have d                         i3s.t          oS>-
                                                                                                          w < O
                                                                                                                              ^ p^ v ^                            I t
      petition for discretionary review on your behalf. However, yo.                        Ul\_     iltUL       L\j   i.:v   u.



      for discretionary review on your own behalf. Such a pleading is referred to as apro se petition
      for discretionarv review.


      I am enclosing a copy of the Court's opinion to assist you in deciding whether or not to file such
      apro se PDR. I am also enclosing a copy of Tex. R. App. P. 68 that relates to the filing of a
      petition for discretionary review. Please note that the time limits for filing such a pleading are
      strictly construed.

      Should you wish to contactthe 1st Court of Appeals with regards to obtaining further information
      on the case their mailing address is Clerk. lbt Court of Appeals. 301 Fannin. Houston. Texas
      77002. Your letter should be addressed to Mr. Christopher Prine, Clerk.

     I am also enclosing a copy of the brief that was filed on your behalf. A copy of the brief was
     originally sent to you On December 17, 2014 as evidenced by the enclosed letter. However, I am
     not sure whether you retained the brief or not.

     You have my best wishes for the future.

     Sincerely,



     Kurt B. Wefitz


     Enclosure: Opinion. Brief. Letter